359 F.2d 426
Charles S. SULLIVAN and Camp Hill Lumber Company, Inc., Appellants,v.W. Willard WIRTZ, Secretary of Labor, United StatesDepartment of Labor, Appellee.
No. 21905.
United States Court of Appeals Fifth Circuit.
April 11, 1966, Rehearing Denied May 11, 1966.

Ruth S. Sullivan, Dadeville, Ala., for appellants.
Bessie Margolin, Associate Sol., Dept. of Labor, Washington, D.C., Oliver M. Cooper, Jr., Atty., Dept. of Labor, Atlanta, Ga., Charles Donahue, Sol. of Labor, Robert E. Nagle, Atty., Beverley R. Worrell, Regional Attorney, United States Dept. of Labor, Washington, D.C., for appellee.
Before TUTTLE, Chief Judge, THORNBERRY, Circuit Judge, and LYNNE, District Judge.
PER CURIAM:


1
Appellant here makes a direct appeal that this court reverse its recent decision in Wirtz v. Jones, et al., 5 Cir., 340 F.2d 901, in which we held that the VIIth Amendment does not confer a right to a jury trial in an action filed by the Secretary of Labor under Section 17 of the Fair Labor Standards Act for the restraint of withholding of wage underpayments found by the court to be due employees under the Fair Labor Standards Act.


2
There having intervened no new statute law, nor any Supreme Court decision, this court declines to depart from the principle of stare decisis and consider reaching a different result.


3
The judgment is affirmed.